84 N.Y.2d 963 (1994)
645 N.E.2d 1212
621 N.Y.S.2d 512
Thomas R. Kennedy, Respondent,
v.
Valley Forge Insurance Company et al., Appellants, and Louis C. Mancuso et al., Respondents.
Court of Appeals of the State of New York.
Decided December 8, 1994.
O'Shea, Reynolds & Cummings, Buffalo (William A. Long, Jr., of counsel), for appellants.
Harris, Beach & Wilcox, Rochester (Henry L. Jesserer, III, of counsel), for Thomas R. Kennedy, respondent.
Phillips, Lytle, Hitchcock, Blaine & Huber, Buffalo (Kim S. Murphy of counsel), for Louis C. Mancuso and another, respondents.
Concur: Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (203 AD2d 930).